DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on December 23, 2020 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are not patentably distinct since the independent claims do not require the 3D modeling which Examiner indicated as the materially different process.  This is not found persuasive because the process and product are still distinct as one requires 3D modeling while the product can be produced by a different manufacturing.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 4, contains implied phrase "comprising" and after the paragraph "Fig. 10" does not belong.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the presence or absence of facial hair" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder (2015/0250971) in view of Hilton (WO2016/154676) and Harrison (2016/0158474).
With respect to claim 1, Bachelder discloses a seal-forming structure (200, fig 3B) for treating sleep disordered breathing by delivering breathable gas to an entrance of a patient's airways during sleep (see [0002], lines 9-12), the seal-forming structure comprising a face-engaging surface (portion that creates seal with face; 110, fig 2) that is personalized to a patient's facial contour (see [0012], lines 1-6) and to form a seal with the patient's face (see [0059], lines 3-5); and at least one comfort region (region formed by points 112/114, fig 2) configured to provide substantially even contact pressure between the face-engaging surface against the patient's face (see [0061], lines 1-4) when headgear tension is applied in use for maintaining the position of the seal-forming structure on the patient's face (headgear attached via 960, fig 14).
Bachelder is silent regarding the elevated pressure above atmospheric pressure in a range of 4 to 20 cm H2O.
2O (see [0002], lines 1-3).
Therefore, it would have been obvious for the seal forming structure to be used in a sleep treatment at range of 4 to 20 cm H2O since it would perform equally as well due to its function in a CPAP mask.
Further, the modified Bachelder lacks that the seal-forming structure is non-deformable in response to headgear tension.
However, Harrison teaches a non-deformable seal forming structure in response to headgear tension (see [0037], lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have modified the seal structure of the modified Bachelder to be non-deforming as taught by Harrison so as to keep an airtight seal when used.
With respect to claim 2, the modified Bachelder shows that the at least one comfort region is determined based on its location in use proximal to a predetermined facial landmark (boundaries 112-114, fig 2 of Bachelder).
With respect to claim 4, the modified Bachelder shows that the at least one comfort region determined based on a predicted deformed condition of a patient's facial substructure when headgear tension is applied for maintaining the position of the seal-forming structure on the patient's face (see [0111], lines 5-11 of Bachelder; note the comfort region is determined based on skin condition and wrinkles).

With respect to claim 7, the modified Bachelder shows that the seal-forming structure is a part of a nasal patient interface (see [0049], line 4 of Bachelder).
With respect to claim 8, the modified Bachelder shows that the at least one comfort region is a first region that in use is proximal to a base region of the patient's septum adjacent to the patient's upper lip (520, fig 6 of Bachelder).
With respect to claim 9, the modified Bachelder shows that the at least one comfort region is a second region that in use is proximal to a nasal bridge region of the patient's nose (502, fig 6 of Bachelder).
With respect to claim 10, the modified Bachelder shows that the at least one comfort region is a third region that in use is proximal to a nose tip region of the patient's nose (see point 114-6, fig 2 of Bachelder).
With respect to claim 11, the modified Bachelder shows that the at least one comfort has a depth from 0.1 mm to 5 mm (see [0073], line 6 of Bachelder).
With respect to claim 12, the modified Bachelder shows that the face-engaging surface is personalized via a digitizing process (see [0012], lines 1-6 of Bachelder).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Hilton and Harrison as applied to claim 1 above, and further in view of Smith (2012/0245962).
With respect to claim 3, the modified Bachelder shows that the at least one comfort region (see claim 1 above) but lacks the region is determined based on predicted skin response or 
However, Smith teaches determining a comfort region (see [0029], lines 7-9) based on predicted skin response when headgear tension is applied (note the kiosk determines the redness of the patients skin when using the interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort region of the modified Bachelder to include the region being determined based on predicted skin response as taught by Smith so as to provide comfort to the patient when wearing the seal structure.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder in view of Hilton and Harrison as applied to claim 1 above, and further in view of Vlutters (2016/0092645).
With respect to claim 5, the modified Bachelder shows that the at least one comfort (see claim 1 above) but lacks the region is determined based on the presence or absence of facial hair.
However, Vlutters teaches determining a comfort region (see [0016], lines 23-26) based on predicted presence or absence of facial hair (see ‘facial hair’ fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comfort region of the modified Bachelder to include the region being determined based on predicted skin response as taught by P so as to provide a tight seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pantino (5832918), Thornton (2007/0006879), Thornton (2008/0006273), Connor (2011/0220112), Znamenskiy (2014/0326243), Chodkowski (2014/0338671), Koehler (2015/0040910), Scheirlinck (2017/0239437), and Chodkowski (2018/0369530) are cited to show additional customizable face masks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785